DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1-3, 5-9, 11-13, 15-20 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record O'Malleyet al. (US 9,002,831), Nister et al. (US 2007/0214172), HOHWALD et al. (US 2018/0189325), TAKAHASHI et al. (US 2010/0098336), Huang et al. (US 9443314), Yu (20110229045).  However, the references failed to teach a descriptor repository comprising a plurality of descriptor mappings, the descriptor mappings comprising a respective association between image descriptors and text descriptors; a file mapping repository comprising file mappings, wherein each of the file mappings comprising an association between a corresponding image and a corresponding text document; wherein the processor is configured to: receive an image query, the image query comprising image data; determine one or more image descriptors based on the image data, said determination comprising: deriving a plurality of a feature metrics for the image data; and selecting, from the descriptor repository that stores many-to-many mappings between image descriptors and text descriptors, each of the one or more image descriptors based on a comparison of the feature metrics of 
O'Malleyet and Nister failed to teach the limitations of determination comprising: deriving a plurality of a feature metrics for the image data; and selecting, from the descriptor repository that stores many-to-many mappings between image descriptors and text descriptors, each of the one or more image descriptors based on a comparison of the feature metrics of said image descriptor with the feature metrics of the image data
Yu and Huang disclose comparison and matching between image and text descriptors, but failed to teach the limitations of a file mapping repository comprising file mappings, wherein each of the file mappings comprising an association between a corresponding image and a corresponding text document; wherein the processor is configured to: receive an image query, the image query comprising image data.

A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1, 11 and 18.  Dependent claims are allowed at least by virtue of their dependencies from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	April 5, 2021